Mr. Justice Breese delivered the opinion of the Court: There is but a single point of law raised on this record, and that is, as to the services claimed to have been rendered prior to 1869. In that year a law was passed by the General Assembly giving the earnings of a wife to the wife. The plaintiff* in this action was a married woman at the time the services were rendered to the deceased in 1869, but. eliminating from the amount claimed these earnings, there is proof sufficient, to sustain the verdict, as rendered. It is urged, the verdict is contrary to the evidence. We can not say this. There was conflicting testimony, and we can not say the jury erred in settling the matter as they did. They had a better opportunity to judge, of the testimony .than we can have. There is no doubt plaintiff rendered important services to this feeble old lady, and should have reasonable compensation therefor. The' jury have thought the amount they have allowed was reasonable, under the evidence, and we can not say they have so erred as to justify the interference of this court. The judgment is affirmed. Judgment affirmed,.